UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6869



JIMMY D. COVINGTON,

                                              Petitioner - Appellant,

          versus


THEODIS BECK,

                                               Respondent - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-01-1093-1)


Submitted:   August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy D. Covington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy D. Covington seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2002). Covington’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge

recommended that relief be denied and advised Covington that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Covington failed to timely

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Covington has waived appellate review by

failing to file timely objections after receiving proper notice.

We accordingly deny a certificate of appealability, deny the motion

for leave to proceed in forma pauperis, and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                 2